Title: From George Washington to James Wilson, 19 March 1782
From: Washington, George
To: Wilson, James


                        
                            Sir,
                            Philada 19th Mar: 1782
                        
                        The bearer Mr Bushrod Washington—a nephew of mine—is sent at his own desire to this City to study the Law—His
                            Father having requested me to get him properly fixed, it would give me much pleasure to see him placed under your care, if
                            it is convenient to you to take another student.
                        The young Gentleman I am told, has had a good Classical education, but the Invasions of Virginia under the
                            direction of Leslie, Arnold & Cornwallis were very injurious to the schools of that Country—obliging the youth of
                            it to resort to Arms in the place of prosecuting their studies—this was the case of my nephew whose study of other
                            branches of Literature was much interrupted by the movements of the enemy. If you should be disposed to receive him be so
                            good as to communicate the terms to Dr Sir Yr Most Obdet & Hble Servt
                        
                            Go: Washington
                        
                    